              Case:
           Case:
             Case:   4:18-mj-06004-PLC Doc.
                 4:18-cr-00975-CDP-JMB
                    4:18-mj-06004-PLC   Doc.#:#:#:
                                         Doc.   13243-1
                                                    Filed: 01/02/18 Filed:
                                                        *SEALED*
                                                           01/18/19        1of6
                                                                           1 of 22PagelD
                                                                    Page:12/11/18  PageID#:#:
                                                                                     Page:  119
                                                                                              43
                                                                                              of 22
                                                PageID #: 94
AO 93 (Rev. 11/13) Search and Seizure Warrant



                                            UNITED STATES DISTRICT COURT                                                                 !F8l !E[)
                                                                              for the
                                                                Eastern District of Missouri                                      JAN ~~ 2018.
                                                                                                                                 U.S. DISTRICT COURT .
                  In the Matter of the Search of                                  )                                            EASlERN DISTRICT OF MO
                                                                                                                                       ST. LOUIS
Infonnation associated with                , that is stored at premises          )
controlled by Cellco Partnership D/B/A Verizon Wireless.                         )       Case No. 4:18 MJ 6004 PLC
                                                                                 )
                                                                                 )
                                                                                 )

                                                   SEARCH AND SEIZURE WARRANT
To:        Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                             District of               NEW JERSEY
(identify tire person or describe tire property to be searched and give its location):
      Information asso.ciated with- - that is stored at premises owned, maintained, controlled, or operated by CELLCO
      PARTNERSHIP D/B/A VERIZON WIRELESS, a wireless provider headquartered at 180 Washington Valley Road, Bedminster, NJ
      07921.



        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):


                                                                       As set forth in Attachment B




           YOU ARE C OMMANDE D to execute this warrant on or before           January 16, 20 18      (not to exceed 14 days)
       fil in the daytime 6:00 a.rn. to 10:00 p.m.              a
                                               at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the plac·e where the
property was taken.
           The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly retwn this warrant and inventory to              United States Magistrate Judge Patricia L. Cohen
                                                                                                         (United States Magistrate Judge)

    a Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check tire appropriate box)
       afor - -days (not to exceed 30)              a
                                                until, the facts justifying, the later specific date of


Date and time issued:                               f;is- p.,V[_                                 ti4t~ l (L      Judge 's signat11re

City and state:               St. Louis, MO                                              Honorable Patricia L. Cohen, U.S. Magistrate Judge
                                                                                                               Printed 11ame and title
Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-06004-PLC Doc.
                             Doc.
                                #: #:
                                   1343-1
                                       Filed:
                                           *SEALED*
                                              01/18/19 Filed:
                                                       Page:12/11/18
                                                              2 of 22 PageID
                                                                        Page:#:
                                                                              2 44
                                                                                of 22
                                   PageID #: 95
Case:
  Case:
   Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-06004-PLC
          4:18-mj-06004-PLC Doc.
                             Doc.
                              Doc.
                                 #:#:#:
                                     13243-1
                                         Filed:
                                             *SEALED*
                                                01/02/18
                                                01/18/19 Filed:
                                                         Page:12/11/18
                                                                3 of 6
                                                                     22PageID
                                                                        PageID
                                                                          Page:
                                                                              #:#:
                                                                                 321
                                                                                   45
                                                                                   of 22
                                     PageID #: 96
Case:
  Case:
   Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-06004-PLC
          4:18-mj-06004-PLC Doc.
                             Doc.
                              Doc.
                                 #:#:#:
                                     13243-1
                                         Filed:
                                             *SEALED*
                                                01/02/18
                                                01/18/19 Filed:
                                                         Page:12/11/18
                                                                4 of 6
                                                                     22PageID
                                                                        PageID
                                                                          Page:
                                                                              #:#:
                                                                                 422
                                                                                   46
                                                                                   of 22
                                     PageID #: 97
Case:
  Case:
   Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-06004-PLC
          4:18-mj-06004-PLC Doc.
                             Doc.
                              Doc.
                                 #:#:#:
                                     13243-1
                                         Filed:
                                             *SEALED*
                                                01/02/18
                                                01/18/19 Filed:
                                                         Page:12/11/18
                                                                5 of 6
                                                                     22PageID
                                                                        PageID
                                                                          Page:
                                                                              #:#:
                                                                                 523
                                                                                   47
                                                                                   of 22
                                     PageID #: 98
Case:
  Case:
   Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-06004-PLC
          4:18-mj-06004-PLC Doc.
                             Doc.
                              Doc.
                                 #:#:#:
                                     13243-1
                                         Filed:
                                             *SEALED*
                                                01/02/18
                                                01/18/19 Filed:
                                                         Page:12/11/18
                                                                6 of 6
                                                                     22PageID
                                                                        PageID
                                                                          Page:
                                                                              #:#:
                                                                                 624
                                                                                   48
                                                                                   of 22
                                     PageID #: 99
Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-06004-PLC Doc.
                             Doc.
                                #: #:
                                   1343-1
                                      Filed:
                                          *SEALED*
                                             01/18/19 Filed:
                                                      Page:12/11/18
                                                             7 of 22 PageID
                                                                       Page:#:
                                                                             7 49
                                                                               of 22
                                  PageID #: 100
Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-06004-PLC Doc.
                             Doc.
                                #: #:
                                   1343-1
                                      Filed:
                                          *SEALED*
                                             01/18/19 Filed:
                                                      Page:12/11/18
                                                             8 of 22 PageID
                                                                       Page:#:
                                                                             8 50
                                                                               of 22
                                  PageID #: 101
Case:
  Case:
   Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-06004-PLC
          4:18-mj-06004-PLC Doc.
                             Doc.
                              Doc.
                                 #:#:#:
                                     13143-1
                                         Filed:
                                             *SEALED*
                                                01/02/18
                                                01/18/19 Filed:
                                                         Page:12/11/18
                                                                3
                                                                9 of 16
                                                                     22 PageID
                                                                          Page:#:
                                                                                9351
                                                                                  of 22
                                    PageID #: 102
Case:
  Case:
   Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-06004-PLC
           4:18-mj-06004-PLCDoc.
                             Doc.
                              Doc.
                                 #:#:
                                   #:
                                    13143-1
                                        Filed:
                                         Filed:
                                            *SEALED*
                                               01/18/19
                                                01/02/18 Filed:
                                                         Page:
                                                          Page:12/11/18
                                                                10
                                                                 4 of
                                                                   of16
                                                                      22PageID
                                                                        PageID
                                                                         Page: #:
                                                                               10
                                                                               #:452
                                                                                  of 22
                                    PageID #: 103
Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-06004-PLC Doc.
                             Doc.
                                #: #:
                                   1343-1
                                       Filed:
                                           *SEALED*
                                              01/18/19 Filed:
                                                       Page:12/11/18
                                                              11 of 22 PageID
                                                                        Page: 11
                                                                              #: 53
                                                                                 of 22
                                   PageID #: 104
Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-06004-PLC Doc.
                             Doc.
                                #: #:
                                   1343-1
                                       Filed:
                                           *SEALED*
                                              01/18/19 Filed:
                                                       Page:12/11/18
                                                              12 of 22 PageID
                                                                        Page: 12
                                                                              #: 54
                                                                                 of 22
                                   PageID #: 105
Case:
  Case:
   Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-06004-PLC
           4:18-mj-06004-PLCDoc.
                             Doc.
                              Doc.
                                 #:#:
                                   #:
                                    13143-1
                                        Filed:
                                         Filed:
                                            *SEALED*
                                               01/18/19
                                                01/02/18 Filed:
                                                         Page:
                                                          Page:12/11/18
                                                                13
                                                                 7 of
                                                                   of16
                                                                      22PageID
                                                                        PageID
                                                                         Page: #:
                                                                               13
                                                                               #:755
                                                                                  of 22
                                    PageID #: 106
Case:
  Case:
   Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-06004-PLC
           4:18-mj-06004-PLCDoc.
                             Doc.
                              Doc.
                                 #:#:
                                   #:
                                    13143-1
                                        Filed:
                                         Filed:
                                            *SEALED*
                                               01/18/19
                                                01/02/18 Filed:
                                                         Page:
                                                          Page:12/11/18
                                                                14
                                                                 8 of
                                                                   of16
                                                                      22PageID
                                                                        PageID
                                                                         Page: #:
                                                                               14
                                                                               #:856
                                                                                  of 22
                                    PageID #: 107
Case:
  Case:
   Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-06004-PLC
           4:18-mj-06004-PLCDoc.
                             Doc.
                              Doc.
                                 #:#:
                                   #:
                                    13143-1
                                        Filed:
                                         Filed:
                                            *SEALED*
                                               01/18/19
                                                01/02/18 Filed:
                                                         Page:
                                                          Page:12/11/18
                                                                15
                                                                 9 of
                                                                   of16
                                                                      22PageID
                                                                        PageID
                                                                         Page: #:
                                                                               15
                                                                               #:957
                                                                                  of 22
                                    PageID #: 108
Case:
  Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-06004-PLC
          4:18-mj-06004-PLC Doc.
                            Doc.
                              Doc.
                                 #:
                                  #:#:
                                    13
                                     1 43-1
                                        Filed:
                                        Filed:
                                            *SEALED*
                                               01/02/18
                                               01/18/19 Page:
                                                        Filed:
                                                        Page:12/11/18
                                                               10
                                                               16of
                                                                  of16
                                                                    22PageID
                                                                       PageID
                                                                        Page: #:
                                                                              16
                                                                              #:10
                                                                                 58
                                                                                 of 22
                                    PageID #: 109
Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-06004-PLC Doc.
                             Doc.
                                #: #:
                                   1343-1
                                       Filed:
                                           *SEALED*
                                              01/18/19 Filed:
                                                       Page:12/11/18
                                                              17 of 22 PageID
                                                                        Page: 17
                                                                              #: 59
                                                                                 of 22
                                   PageID #: 110
Case:
  Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-06004-PLC
          4:18-mj-06004-PLC Doc.
                            Doc.
                              Doc.
                                 #:
                                  #:#:
                                    13
                                     1 43-1
                                        Filed:
                                        Filed:
                                            *SEALED*
                                               01/02/18
                                               01/18/19 Page:
                                                        Filed:
                                                        Page:12/11/18
                                                               12
                                                               18of
                                                                  of16
                                                                    22PageID
                                                                       PageID
                                                                        Page: #:
                                                                              18
                                                                              #:12
                                                                                 60
                                                                                 of 22
                                    PageID #: 111
Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-06004-PLC Doc.
                             Doc.
                                #: #:
                                   1343-1
                                       Filed:
                                           *SEALED*
                                              01/18/19 Filed:
                                                       Page:12/11/18
                                                              19 of 22 PageID
                                                                        Page: 19
                                                                              #: 61
                                                                                 of 22
                                   PageID #: 112
Case:
  Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-06004-PLC
          4:18-mj-06004-PLC Doc.
                            Doc.
                              Doc.
                                 #:
                                  #:#:
                                    13
                                     1 43-1
                                        Filed:
                                        Filed:
                                            *SEALED*
                                               01/02/18
                                               01/18/19 Page:
                                                        Filed:
                                                        Page:12/11/18
                                                               14
                                                               20of
                                                                  of16
                                                                    22PageID
                                                                       PageID
                                                                        Page: #:
                                                                              20
                                                                              #:14
                                                                                 62
                                                                                 of 22
                                    PageID #: 113
Case:
  Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-06004-PLC
          4:18-mj-06004-PLC Doc.
                            Doc.
                              Doc.
                                 #:
                                  #:#:
                                    13
                                     1 43-1
                                        Filed:
                                        Filed:
                                            *SEALED*
                                               01/02/18
                                               01/18/19 Page:
                                                        Filed:
                                                        Page:12/11/18
                                                               15
                                                               21of
                                                                  of16
                                                                    22PageID
                                                                       PageID
                                                                        Page: #:
                                                                              21
                                                                              #:15
                                                                                 63
                                                                                 of 22
                                    PageID #: 114
Case:
  Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-06004-PLC
          4:18-mj-06004-PLC Doc.
                            Doc.
                              Doc.
                                 #:
                                  #:#:
                                    13
                                     1 43-1
                                        Filed:
                                        Filed:
                                            *SEALED*
                                               01/02/18
                                               01/18/19 Page:
                                                        Filed:
                                                        Page:12/11/18
                                                               16
                                                               22of
                                                                  of16
                                                                    22PageID
                                                                       PageID
                                                                        Page: #:
                                                                              22
                                                                              #:16
                                                                                 64
                                                                                 of 22
                                    PageID #: 115
